United States Court of Appeals
                                                                   Fifth Circuit
                                                                  F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                    February 24, 2006

                                                               Charles R. Fulbruge III
                                                                       Clerk
                             No. 05-40687
                         Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RITO A. SANCHEZ,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. 2:05-CR-206-ALL
                       --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender, appointed to represent Rito A.

Sanchez, has requested leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).           Sanchez

has not filed a response to the motion.       Our independent review

of the brief and the record discloses no nonfrivolous issues for

appeal.   Counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities, and the appeal

is DISMISSED.    See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.